Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-38 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamaie (US Patent Application Publication 2009/0052785) in view of Taguchi et al. (US Patent Application Publication 216/0048223), herein after referred to as Taguchi.
independent claim 1, Shamaie discloses a computer implemented method of controlling an electronic device by a user (abstract), the computer implemented method comprising:
receiving eye gaze information (Eye Info) indicative of eye gaze of the user (paragraphs [0023]-[0024] describes detection of a change in eye position thereby describing both motion and position of the user’s eye gaze);
receiving at least one of
i)	facial expression information (FE Info) indicative of one or more facial expressions of the user’s face, wherein said FE Info is different from said Eye Info (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions generically or specifically exampled as blinking and flaring nostril which is different from eye position and eye gaze);
ii)	head information (Head Info) indicative of at least one of motion and position of the user’s head, wherein said Head Info is different from said Eye Info and said FE Info (paragraphs [0021] and [0023]-[0024] describes detecting head bobble, head pose, and head posture indicative of both motion and position which is different from detected gestures of facial expresses including blinking and flaring nostril and different from eye position and eye gaze); and
iii)	body information (Body Info) indicative of at least one of motion and position of one or more body parts of the user, wherein said Body Info is different from said Eye Info and said FE Info and said Head Info (Generically claiming “head” without stating how this is different from “head info” implies a broad scope of interpretation. In view of the prior art paragraphs [0021] and [0023] the detected head bobble may be seen as head info which is different from head pose utilized as body info (for example) and different from Eye Info of eye position and eye gaze. Paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures different from the above examples gestures of FE and Head info including: bowing gesture, curtsey, cheek-kiss, genuflection, high-give, node, sad face, raised first, salute, thumbs-up, pinching gesture, hand or body twisting gesture, finger pointing, single or multiple finger gestures, single hand gesture, single hand and arm gesture, body gesture, bimanual); and
waiting for detection of a period of limited activity (POLA) based on said Eye Info, wherein the POLA comprises the Eye Info being steady within a specified range for at least a specified minimum time duration (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye. This interpretation is further supported in view of the current application’s originally filed specification paragraph [0130] specifically describing that holding an eye gaze steady or moving the eye gaze can also be considered a body action. Additionally, paragraph [0019] describes generically for a gesture to be detected the input gesture must satisfy a predetermined threshold; figure 1 and paragraph [0027] describes an example of matching a detection motion against four separate thresholds to determine a percentage of passed thresholds which thereby determines accepted or rejected input. Figure 1 reference accepted input gesture after detection of start trigger 140a and end trigger of null movement to output the function/command as described in paragraph [0036].); 
after successful (The scope of interpretation regarding “successful” is not limited by the claim language. Therefore, simply stating “detection” will have the same scope of interpretation as “successful detection” wherein not detecting is a description of not successfully detecting. If applicant intends a particular scope of interpretation to regard a “successful detection” such should be claimed.) detection of the POLA:
(1) start comparing at least one of said FE Info, Head Info and Body Info with one or more predefined user gestures to detect a first matching portion of a recognized user gesture, wherein said recognized user gesture is one of said one or more predefined user gestures, and wherein said first matching portion is disposed at start of said recognized user gesture and said first matching portion comprises all or part of said recognized user gesture (Figure 3 and paragraph [0004] describes comparing and matching or not matching/rejecting a gesture. Figure 1 depict examples of gesture portions utilized against predefined user gestures with a rejected state and an accepted state which also depicts portions of the matched gesture measuring against the predefined gesture at points 130a-130d for the rejected gesture and 140a-140d for the accepted gesture. Either portion 122a/140a or the entirety of the gesture 122a-122d/140a-140d may be interpreted as the portion.); 
(2) if said first matching portion of the recognized user gesture is detected within a specified waiting period, generating a command for the electronic device based on at least one of the FE Info and the Body Info after the recognized user gesture is no longer detected (figure 1 reference accepted gesture wherein function 154 to “call bob” is output/generated; paragraph [0022] describes an example of a gesture to hold a body part immobile/within a specified range for a period of time to generate commands (a description of a specified waiting period)); and
Figure 1 reference rejected gesture also shown in figure 3 step 306 and paragraph [0071]. It is noted that the flow chart depicts a start 301 and end 308 regarding a single detection period of a single gesture. It is inherent that the device detects more than one gesture during the lifetime of the device and therefore after accepted or rejected gesture detections the flow chart of figure 3 is restarted such that the input gesture is searched for/sensed/detected wherein the input gesture regards POLA or a period of holding a body part immobile as described in paragraph [0022].).
Shamaie discloses completed gestures to output a single command signal (for example performing the gesture of a “figure 8” to output the command signal of “calling Bob”). Therefore, Shamaie does not specifically disclose to generate command signals for the electronic device based on at least one of said FE Info, said Head Info and said Body Info until said recognized user gesture is no longer detected.
Taguchi discloses the use of eye gaze signals to move a displayed cursor (abstract and figure 3 reference S101 and S102). Such a discloses enables detection of movement of the eye gaze (figure 3 reference S101) including a start trigger (figure 3 reference start button S103), start generation of commands signals for moving the cursor (figure 3 reference S105) until an end trigger (figure 3 reference end button selected S109).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shamaie’s head/eye/FE input gesture system with detected movement or no movement as respectively start paragraph [0003]).
Regarding claim 2, Shamaie discloses the computer-implemented method of claim 1, wherein the electronic device is worn on the user’s body (paragraph [0023] describes wearing a device on a part of their body for detection of gestures).
Regarding claim 3, Shamaie discloses the computer-implemented method of claim 2, system of claim 15, wherein a MEMS sensor provides at least a portion of at least one of the FE Info, said Head Info and the Body Info (MEMS stands for micro-electro-mechanical systems, the support within the current application regards a MEMS gyroscope or accelerometer as examples for the claimed sensor; limitations from the specification are not brought into the claims therefore simply claiming MEMS implies all microfabrication technology such as inherent in most modern day circuit fabrication; paragraph [0040] of Shamaie discloses wherein gyroscopes may be used by the motion sensor 202 to detect gestures).
Regarding claim 4, Taguchi discloses the computer-implemented method of claim 1, wherein said generated commands modify an object of interest (OOI) affected by the electronic device (figure 3 reference utilizing eye signals to modify/move a cursor OOI displayed on a display).
Regarding claim 5, Taguchi discloses the computer-implemented method of claim 4, wherein the OOI is a virtual object (figure 3 reference utilizing eye signals to modify/move a cursor (virtual object) OOI displayed on a display).
claim 6, Taguchi discloses the computer-implemented method of claim 1, wherein said generated commands comprise a mouse selection command (figure 3 reference selection command of a position of a mouse cursor S108 based on eye gaze position S101).
Regarding claim 7, Shamaie discloses the computer-implemented method of claim 1,  wherein the one or more facial expressions of the user consist of at least one of a smile, jaw motion, eyebrow motion, puffing action, sipping action, puffing a cheek, sucking a cheek, opening mouth, closing mouth, pouting, frowning pulling a corner of the lips, puckering lips, puffing or sucking cheeks, inflating nostrils, sticking out the tongue, and moving the tongue (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions exampled as blinking, flaring/inflating nostril, change in eye position and gestures including body motions exampled as head pose or posture, finger hand motion, head bobble or movement etc.).
Regarding claim 8, Shamaie discloses the computer-implemented method of claim 1, wherein said generating command signals for the electronic device is suppressed if said Eye Info is outside a specified eye gaze zone (Figure 1 reference gesture states 122a-d described in paragraph [0031]-[0032] utilized to determine if a detected gesture is arranged/position in an accepted/matched state 140a-140d (Paragraph [0036]). Figure 1 reference portions 116a-116d describes determining a gesture in a space interpreted as a zone. Paragraph [0033] describes figure 1 to regard input gestures 104 and 108 wherein paragraph [0024] describes the gesture to be performed in regards to a change in eye position describing motion and position of an eye gaze gesture input.).
Regarding claim 9, Taguchi discloses the computer-implemented method of claim 1, wherein one or more user interface elements on the electronic device figure 3 reference S101 to detect eye-gaze position and S102 to display cursor at eye-gaze position (a direction in relation to the electronic device) the mouse cursor being a user interface element).
Regarding independent claim 10, Shamaie discloses a system for a user to control an electronic device by a user (abstract), the system comprising:
at least one first input configured to receive at least one of
i)	facial expression information (FE Info) indicative of one or more facial expressions on the face of the user (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions generically or specifically exampled as blinking and flaring nostril)
ii)	head information (Head Info) indicative of at least one of motion or position of the user’s head, wherein said Head Info is different from said FE Info (paragraphs [0021] and [0023]-[0024] describes detecting head bobble, head pose, and head posture indicative of both motion and position which is different from detected gestures of facial expresses including blinking and flaring nostril); and
iii)	body information (Body Info) indicative of at least one of motion and position of one or more body parts of the user, wherein said Body Info is different from said FE Info and said Head Info (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures different from the above examples gestures of FE and Head info including: bowing gesture, curtsey, cheek-kiss, genuflection, high-give, node, sad face, raised first, salute, thumbs-up, pinching gesture, hand or body twisting gesture, finger pointing, single or multiple finger gestures, single hand gesture, single hand and arm gesture, body gesture, bimanual); 
at least one second input configured to receive eye gaze information (Eye Info) indicative of eye gaze of the user, wherein said Eye Info is different from said FE Info, said Head Info and said Body Info (paragraphs [0023]-[0024] describes detection of a change in eye position thereby describing both motion and position of the user’s eye gaze);
a processor (figure 2 reference 204) configured to detect a period of limited activity (POLA) based on said Eye Info (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye. This interpretation is further supported in view of the current application’s originally filed specification paragraph [0130] specifically describing that holding an eye gaze steady or moving the eye gaze can also be considered a body action. Additionally, paragraph [0019] describes generically for a gesture to be detected the input gesture must satisfy a predetermined threshold; figure 1 and paragraph [0027] describes an example of matching a detection motion against four separate thresholds to determine a percentage of passed thresholds which thereby determines accepted or rejected input. Figure 1 reference accepted input gesture after detection of start trigger 140a and end trigger of null movement to output the function/command as described in paragraph [0036].); and after successful (The scope of interpretation regarding “successful” is not limited by the claim language. Therefore, simply stating “detection” will have the same scope of interpretation as “successful detection” wherein not detecting is a description of not successfully detecting. If applicant intends a particular scope of interpretation to regard a “successful detection” such should be claimed.)  detection of the POLA: to compare at least one of said FE Info, Head Info and said Body Info with one or more predefined user gestures to detect a first signal for the electronic device based on at least one of said FE Info, said Head Info and said Body Info after said recognized user gesture is no longer detected (Figure 1 depicts an example of gesture portions utilized against predefined user gestures with an accepted state which also depicts portions of the matched gesture measuring against the predefined gesture at points 140a-140d for the accepted gesture. Wherein single command signal function 154 of “call Bob” is performed when first matching portion 140a/122a is recognized (after passing the threshold 152 of 75%) and after recognized gesture is no longer detected (completed gesture).); and if said first matching portion of said recognized user gesture is not detected within the specified waiting period, to wait for detection of a subsequent POLA (Figure 1 reference rejected gesture also shown in figure 3 step 306 and paragraph [0071]. It is noted that the flow chart depicts a start 301 and end 308 regarding a single detection period of a single gesture. It is inherent that the device detects more than one gesture during the lifetime of the device and therefore after accepted or rejected gesture detections the flow chart of figure 3 is restarted such that the input gesture is searched for/sensed/detected wherein the input gesture regards POLA or a period of holding a body part immobile as described in paragraph [0022] (both a description of a specified waiting period).),
wherein the POLA comprises the Eye Info being steady within a specified range for at least a specified minimum time duration (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye. This interpretation is further supported in view of the current application’s originally filed specification paragraph [0130] specifically describing that holding an eye gaze steady or moving the eye gaze can also be considered a body action. Additionally, paragraph [0019] describes generically for a gesture to be detected the input gesture must satisfy a predetermined threshold; figure 1 and paragraph [0027] describes an example of matching a detection motion against four separate thresholds to determine a percentage of passed thresholds which thereby determines accepted or rejected input. Figure 1 reference accepted input gesture after detection of start trigger 140a and end trigger of null movement to output the function/command as described in paragraph [0036].), and wherein said first matching portion is disposed at start of said recognized user gesture and said first matching portion comprises all or part of said recognized user gesture (Figure 3 and paragraph [0004] describes comparing and matching or not matching/rejecting a gesture. Figure 1 depict examples of gesture portions utilized against predefined user gestures with a rejected state and an accepted state which also depicts portions of the matched gesture measuring against the predefined gesture at points 130a-130d for the rejected gesture and 140a-140d for the accepted gesture. Either portion 122a/140a or the entirety of the gesture 122a-122d/140a-140d may be interpreted as the portion.).
Shamaie discloses completed gestures to output a single command signal (for example performing the gesture of a “figure 8” to output the command signal of “calling Bob”). Therefore, Shamaie does not specifically disclose to generate command signals for the electronic device based on at least one of said FE Info, said Head Info and said Body Info until said recognized user gesture is no longer detected.
Taguchi discloses the use of eye gaze signals to move a displayed cursor (abstract and figure 3 reference S101 and S102). Such a discloses enables detection of movement of the eye gaze (figure 3 reference S101) including a start trigger (figure 3 reference start button S103), start generation of commands signals for moving the figure 3 reference S105) until an end trigger (figure 3 reference end button selected S109).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shamaie’s head/eye/FE input gesture system with detected movement or no movement as respectively start and stop triggers with the known technique of controlling a displayed cursor yielding the predictable results of providing additional function of moving a cursor and performing such a function faster as compared to controlling a cursor with a mouse as disclosed by Taguchi (paragraph [0003]).
Regarding claim 11, Shamaie discloses the system of claim 10, wherein the electronic device is worn on the user’s body (paragraph [0023] describes wearing a device on a part of their body for detection of gestures).
Regarding claim 12, Shamaie discloses the system of claim 11, wherein a MEMS sensor provides at least a portion of at least one of the FE Info, said Head Info and the Body Info (MEMS stands for micro-electro-mechanical systems, the support within the current application regards a MEMS gyroscope or accelerometer as examples for the claimed sensor; limitations from the specification are not brought into the claims therefore simply claiming MEMS implies all microfabrication technology such as inherent in most modern day circuit fabrication; paragraph [0040] of Shamaie discloses wherein gyroscopes may be used by the motion sensor 202 to detect gestures).
Regarding claim 13, Taguchi discloses the discloses the system of claim 10, wherein said generated commands modify an object of interest (OOI) affected by the electronic device (figure 3 reference utilizing eye signals to modify/move a cursor OOI displayed on a display).
claim 14, Taguchi discloses the system of claim 13, wherein the OOI is a virtual object (figure 3 reference utilizing eye signals to modify/move a cursor (virtual object) OOI displayed on a display).
Regarding claim 15, Taguchi discloses the system of claim 10, wherein said generated commands comprise a mouse selection command (figure 3 reference selection command of a position of a mouse cursor S108 based on eye gaze position S101).
Regarding claim 16, Shamaie discloses the system of claim 10,  wherein the one or more facial expressions of the user consist of at least one of a smile, jaw motion, eyebrow motion, puffing action, sipping action, puffing a cheek, sucking a cheek, opening mouth, closing mouth, pouting, frowning pulling a corner of the lips, puckering lips, puffing or sucking cheeks, inflating nostrils, sticking out the tongue, and moving the tongue (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions exampled as blinking, flaring/inflating nostril, change in eye position and gestures including body motions exampled as head pose or posture, finger hand motion, head bobble or movement etc.).
Regarding claim 17, Shamaie discloses the system of claim 10, wherein said generating command signals for the electronic device is suppressed if said Eye Info is outside a specified eye gaze zone (Figure 1 reference gesture states 122a-d described in paragraph [0031]-[0032] utilized to determine if a detected gesture is arranged/position in an accepted/matched state 140a-140d (Paragraph [0036]). Figure 1 reference portions 116a-116d describes determining a gesture in a space interpreted as a zone. Paragraph [0033] describes figure 1 to regard input gestures 104 and 108 wherein paragraph [0024] describes the gesture to be performed in regards to a change in eye position describing motion and position of an eye gaze gesture input.).
claim 18, Taguchi discloses the system of claim 10, wherein one or more user interface elements on the electronic device are activated when said Eye Info indicates that the user is looking in a specified direction in relation to the electronic device (figure 3 reference S101 to detect eye-gaze position and S102 to display cursor at eye-gaze position (a direction in relation to the electronic device) the mouse cursor being a user interface element).
Regarding independent claim 19, Shamaie discloses a non-transitory computer readable medium comprising one or more programs configured to be executed by one or more processors to enable a user to communicate with an electronic device (abstract and paragraph [0010]), said one or more programs causing performance of a method comprising:
receiving eye gaze information (Eye Info) indicative of eye gaze of the user (paragraphs [0023]-[0024] describes detection of a change in eye position thereby describing both motion and position of the user’s eye gaze);
receiving at least one of
i)	facial expression information (FE Info) indicative of one or more facial expressions of the user’s face, wherein said FE Info is different from said Eye Info (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions generically or specifically exampled as blinking and flaring nostril which is different from eye position and eye gaze);
ii)	head information (Head Info) indicative of at least one of motion and position of the user’s head, wherein said Head Info is different from said Eye Info and said FE Info (paragraphs [0021] and [0023]-[0024] describes detecting head bobble, head pose, and head posture indicative of both motion and position which is different from detected gestures of facial expresses including blinking and flaring nostril and eye info of eye position and eye gaze); and
iii)	body information (Body Info) indicative of at least one of motion and position of one or more body parts of the user, wherein said Body Info is different from said Eye Info, said FE Info and said Head Info, (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures different from the above examples gestures of FE and Head info including: bowing gesture, curtsey, cheek-kiss, genuflection, high-give, node, sad face, raised first, salute, thumbs-up, pinching gesture, hand or body twisting gesture, finger pointing, single or multiple finger gestures, single hand gesture, single hand and arm gesture, body gesture, bimanual which is different from eye info, Fe and head info as described above); and
waiting for detection of a period of limited activity (POLA) based on said Eye Info, wherein the POLA comprises the Eye Info being steady within a specified range for at least a specified minimum time duration (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye. This interpretation is further supported in view of the current application’s originally filed specification paragraph [0130] specifically describing that holding an eye gaze steady or moving the eye gaze can also be considered a body action. Additionally, paragraph [0019] describes generically for a gesture to be detected the input gesture must satisfy a predetermined threshold; figure 1 and paragraph [0027] describes an example of matching a detection motion against four separate thresholds to determine a percentage of passed thresholds which thereby determines accepted or rejected input. Figure 1 reference accepted input gesture after detection of start trigger 140a and end trigger of null movement to output the function/command as described in paragraph [0036].); 
after successful (The scope of interpretation regarding “successful” is not limited by the claim language. Therefore, simply stating “detection” will have the same scope of interpretation as “successful detection” wherein not detecting is a description of not successfully detecting. If applicant intends a particular scope of interpretation to regard a “successful detection” such should be claimed.) detection of the POLA:
(1) start comparing at least one of said FE Info, Head Info and Body Info with one or more predefined user gestures to detect a first matching portion of a recognized user gesture, wherein said recognized user gesture is one of said one or more predefined user gestures, and wherein said first matching portion is disposed at start of said recognized user gesture and said first matching portion comprises all or part of said recognized user gesture (Figure 3 and paragraph [0004] describes comparing and matching or not matching/rejecting a gesture. Figure 1 depict examples of gesture portions utilized against predefined user gestures with a rejected state and an accepted state which also depicts portions of the matched gesture measuring against the predefined gesture at points 130a-130d for the rejected gesture and 140a-140d for the accepted gesture. Either portion 122a/140a or the entirety of the gesture 122a-122d/140a-140d may be interpreted as the portion.); 
(2) if said first matching portion of the recognized user gesture is detected within a waiting period, generating a command for the electronic device based on at least one of the FE Info and the Body Info after the figure 1 reference accepted gesture wherein function 154 to “call bob” is output/generated; paragraph [0022] describes an example of a gesture to hold a body part immobile/within a specified range for a period of time to generate commands); and
(3) if said first matching portion of said recognized user gesture is not detected within the specified waiting period, restart said waiting for detection of a POLA step (Figure 1 reference rejected gesture also shown in figure 3 step 306 and paragraph [0071]. It is noted that the flow chart depicts a start 301 and end 308 regarding a single detection period of a single gesture. It is inherent that the device detects more than one gesture during the lifetime of the device and therefore after accepted or rejected gesture detections the flow chart of figure 3 is restarted such that the input gesture is searched for/sensed/detected wherein the input gesture regards POLA or a period of holding a body part immobile as described in paragraph [0022] (both examples of specified waiting periods).).
Shamaie discloses completed gestures to output a single command signal (for example performing the gesture of a “figure 8” to output the command signal of “calling Bob”). Therefore, Shamaie does not specifically disclose to generate command signals for the electronic device based on at least one of said FE Info, said Head Info and said Body Info until said recognized user gesture is no longer detected.
Taguchi discloses the use of eye gaze signals to move a displayed cursor (abstract and figure 3 reference S101 and S102). Such a discloses enables detection of movement of the eye gaze (figure 3 reference S101) including a start trigger (figure 3 reference start button S103), start generation of commands signals for moving the figure 3 reference S105) until an end trigger (figure 3 reference end button selected S109).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shamaie’s head/eye/FE input gesture system with detected movement or no movement as respectively start and stop triggers with the known technique of controlling a displayed cursor yielding the predictable results of providing additional function of moving a cursor and performing such a function faster as compared to controlling a cursor with a mouse as disclosed by Taguchi (paragraph [0003]).
Regarding claim 20, Shamaie discloses the non-transitory computer readable medium of claim 19, wherein the electronic device is worn on the user’s body (paragraph [0023] describes wearing a device on a part of their body for detection of gestures).
Regarding claim 21, Shamaie discloses the non-transitory computer readable medium of claim 19, wherein an image sensor provides at least a portion of at least one of the FE Info, said Head Info and the Body Info (paragraph [0050] discloses wherein a camera may be used to detect motion of the gestures).
Regarding claim 22, Taguchi discloses the non-transitory computer readable medium of claim 19, wherein said generated commands modify an object of interest (OOI) affected by the electronic device (figure 3 reference utilizing eye signals to modify/move a cursor OOI displayed on a display).
claim 23, Taguchi discloses the non-transitory computer readable medium of claim 22, wherein the OOI is a virtual object (figure 3 reference utilizing eye signals to modify/move a cursor (virtual object) OOI displayed on a display).
Regarding claim 24, Taguchi discloses the non-transitory computer readable medium of claim 19, wherein said generated commands comprise a mouse selection command (figure 3 reference selection command of a position of a mouse cursor S108 based on eye gaze position S101).
Regarding claim 25, Shamaie discloses the non-transitory computer readable medium of claim 19,  wherein the one or more facial expressions of the user consist of at least one of a smile, jaw motion, eyebrow motion, puffing action, sipping action, puffing a cheek, sucking a cheek, opening mouth, closing mouth, pouting, frowning pulling a corner of the lips, puckering lips, puffing or sucking cheeks, inflating nostrils, sticking out the tongue, and moving the tongue (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions exampled as blinking, flaring/inflating nostril, change in eye position and gestures including body motions exampled as head pose or posture, finger hand motion, head bobble or movement etc.).
Regarding claim 26, Shamaie discloses the non-transitory computer readable medium of claim 19, wherein said generating command signals for the electronic device is suppressed if said Eye Info is outside a specified eye gaze zone (Figure 1 reference gesture states 122a-d described in paragraph [0031]-[0032] utilized to determine if a detected gesture is arranged/position in an accepted/matched state 140a-140d (Paragraph [0036]). Figure 1 reference portions 116a-116d describes determining a gesture in a space interpreted as a zone. Paragraph [0033] describes figure 1 to regard input gestures 104 and 108 wherein paragraph [0024] describes the gesture to be performed in regards to a change in eye position describing motion and position of an eye gaze gesture input.).
Regarding claim 27, Taguchi discloses the non-transitory computer readable medium of claim 19, wherein one or more user interface elements on the electronic device are activated when said Eye Info indicates that the user is looking in a specified direction in relation to the electronic device (figure 3 reference S101 to detect eye-gaze position and S102 to display cursor at eye-gaze position (a direction in relation to the electronic device) the mouse cursor being a user interface element).
Regarding independent claim 28, Shamaie discloses an apparatus for a user to control an electronic device (abstract), the apparatus comprising:
memory (figure 2 reference medium 206 described in paragraph [0042] to store information);
a processor (figure 2 reference processor 204) configured to:
receive eye gaze information (Eye Info) indicative of eye gaze of the user (paragraphs [0023]-[0024] describes detection of a change in eye position thereby describing both motion and position of the user’s eye gaze);
receive at least one of
i)	facial expression information (FE Info) indicative of one or more facial expressions on the face of the user, wherein said FE Info is different from said Eye Info (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions generically or specifically exampled as blinking and flaring nostril which is different from eye position and eye gaze);
paragraphs [0021] and [0023]-[0024] describes detecting head bobble, head pose, and head posture indicative of both motion and position which is different from detected gestures of facial expresses including blinking and flaring nostril different from Eye Info of eye gaze and eye position); and
iii)	body information (Body Info) indicative of at least one of motion and position of one or more body parts of the user, wherein said Body Info is different from said Eye info said FE Info and said Head Info (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures different from the above examples gestures of FE and Head info including: bowing gesture, curtsey, cheek-kiss, genuflection, high-give, node, sad face, raised first, salute, thumbs-up, pinching gesture, hand or body twisting gesture, finger pointing, single or multiple finger gestures, single hand gesture, single hand and arm gesture, body gesture, bimanual different from Eye info, FE info and Head info as described above); 
detect a period of limited activity (POLA) based on said Eye Info, wherein the POLA comprises the Eye Info being steady within a specified range for at least a specified minimum time duration (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye. This interpretation is further supported in view of the current application’s originally filed specification paragraph [0130] specifically describing that holding an eye gaze steady or moving the eye gaze can also be considered a body action. Additionally, paragraph [0019] describes generically for a gesture to be detected the input gesture must satisfy a predetermined threshold; figure 1 and paragraph [0027] describes an example of matching a detection motion against four separate thresholds to determine a percentage of passed thresholds which thereby determines accepted or rejected input. Figure 1 reference accepted input gesture after detection of start trigger 140a and end trigger of null movement to output the function/command as described in paragraph [0036].); 
after detection of the POLA: 
(1) compare at least one of said FE Info, Head Info and said Body Info with one or more predefined user gestures to detect a first matching portion of a recognized user gesture, wherein said recognized user gesture is one of said one or more predefined user gestures, and wherein said first matching portion is disposed at start of said recognized user gesture and said first matching portion comprises all or part of said recognized user gesture (Figure 3 and paragraph [0004] describes comparing and matching or not matching/rejecting a gesture. Figure 1 depict examples of gesture portions utilized against predefined user gestures with a rejected state and an accepted state which also depicts portions of the matched gesture measuring against the predefined gesture at points 130a-130d for the rejected gesture and 140a-140d for the accepted gesture. Either portion 122a/140a or the entirety of the gesture 122a-122d/140a-140d may be interpreted as the portion.); 
(2) if said first matching portion of the recognized user gesture is detected within a waiting period, generating a command for the electronic device based on at least one of the FE Info and the Body Info after the recognized user gesture is no longer detected (figure 1 reference accepted gesture wherein function 154 to “call bob” is output/generated; paragraph [0022] describes an example of a gesture to hold a body part immobile/within a specified range for a period of time to generate commands); and
(3) if said first matching portion of said recognized user gesture is not detected within the specified waiting period, waiting for detection of a subsequent POLA (Figure 1 reference rejected gesture also shown in figure 3 step 306 and paragraph [0071]. It is noted that the flow chart depicts a start 301 and end 308 regarding a single detection period of a single gesture. It is inherent that the device detects more than one gesture during the lifetime of the device and therefore after accepted or rejected gesture detections the flow chart of figure 3 is restarted such that the input gesture is searched for/sensed/detected wherein the input gesture regards POLA or a period of holding a body part immobile as described in paragraph [0022] (both a description of a specified period of time).); and 
a first sensor configured to provide at least a portion of at least one of said FE Info, Head Info, said Eye Info and said Body Info (paragraph [0040] discloses wherein gyroscopes may be used by the motion sensor 202 to detect gestures).
Shamaie discloses completed gestures to output a single command signal (for example performing the gesture of a “figure 8” to output the command signal of “calling Bob”). Therefore, Shamaie does not specifically disclose to generate command signals for the electronic device based on at least one of said FE Info, said Head Info and said Body Info until said recognized user gesture is no longer detected.
Taguchi discloses the use of eye gaze signals to move a displayed cursor (abstract and figure 3 reference S101 and S102). Such a discloses enables detection of movement of the eye gaze (figure 3 reference S101) including a start trigger (figure 3 reference start button S103), start generation of commands signals for moving the cursor (figure 3 reference S105) until an end trigger (figure 3 reference end button selected S109).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shamaie’s head/eye/FE input gesture system with detected movement or no movement as respectively start and stop triggers with the known technique of controlling a displayed cursor yielding the predictable results of providing additional function of moving a cursor and performing such a function faster as compared to controlling a cursor with a mouse as disclosed by Taguchi (paragraph [0003]).
Regarding claim 29, Shamaie discloses the apparatus of claim 28, wherein the electronic device is worn on the user’s body (paragraph [0023] describes wearing a device on a part of their body for detection of gestures).
Regarding claim 30, Shamaie discloses the apparatus of claim 229, wherein a MEMS sensor provides at least a portion of at least one of the FE Info, said Head Info and the Body Info (MEMS stands for micro-electro-mechanical systems, the support within the current application regards a MEMS gyroscope or accelerometer as examples for the claimed sensor; limitations from the specification are not brought into the claims therefore simply claiming MEMS implies all microfabrication technology such as inherent in most modern day circuit fabrication; paragraph [0040] of Shamaie discloses wherein gyroscopes may be used by the motion sensor 202 to detect gestures).
Regarding claim 31, Taguchi discloses the apparatus of claim 28, wherein said generated commands modify an object of interest (OOI) affected by the figure 3 reference utilizing eye signals to modify/move a cursor OOI displayed on a display).
Regarding claim 32, Taguchi discloses the apparatus of claim 31, wherein the OOI is a virtual object (figure 3 reference utilizing eye signals to modify/move a cursor (virtual object) OOI displayed on a display).
Regarding claim 33, Taguchi discloses the apparatus of claim 28, wherein said generated commands comprise a mouse selection command (figure 3 reference selection command of a position of a mouse cursor S108 based on eye gaze position S101).
Regarding claim 34, Shamaie discloses the apparatus of claim 28,  wherein the one or more facial expressions of the user consist of at least one of a smile, jaw motion, eyebrow motion, puffing action, sipping action, puffing a cheek, sucking a cheek, opening mouth, closing mouth, pouting, frowning pulling a corner of the lips, puckering lips, puffing or sucking cheeks, inflating nostrils, sticking out the tongue, and moving the tongue (paragraphs [0021], [0023]-[0024], and [0026] describes a plurality of examples of detected gestures including facial expressions exampled as blinking, flaring/inflating nostril, change in eye position and gestures including body motions exampled as head pose or posture, finger hand motion, head bobble or movement etc.).
Regarding claim 35, Shamaie discloses the apparatus of claim 29, wherein said apparatus further comprises an eye tracking system (paragraphs [0023]-[0024] describes detection of a change in eye position thereby describing both motion and position of the user’s eye gaze).
Regarding claim 37, Shamaie discloses the apparatus of claim 29, wherein said apparatus is configured to be a part of the electronic device (figure 2 reference motion sensor processor and medium apparatus configured as part of electronic device 200 to control electronic device 200 as shown in figure 1).
Regarding claim 38, Shamaie discloses the apparatus of claim 28, wherein one or more user interface elements on the electronic device are activated when said Eye Info indicates that the user is looking in a specified direction in relation to the electronic device (figure 3 reference S101 to detect eye-gaze position and S102 to display cursor at eye-gaze position (a direction in relation to the electronic device) the mouse cursor being a user interface element).

4.		Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamaie-Taguchi in view of Aimone et al. (US Patent Application Publication 2014/0347265).
Regarding claim 36, Shamaie discloses the apparatus of claim 28, wherein said apparatus is worn on the user’s body (paragraph [0023] describes wearing a device on a part of their body for detection of gestures).
However, Shamaie does not wherein said apparatus is in form of eyewear.
Aimone discloses wherein an apparatus utilized to detect eye gaze, facial expression, and body language (paragraph [0073]) is in the form of eyewear (figures 8A-14C).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shamaie’s apparatus worn on the body with the known technique of the form of eyewear yielding the predictable results of the apparatus being held stable in position with respect to the user’s paragraph [0047]) while leaving the user’s hands free.

Response to Arguments
5.		Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues the cited prior art does not disclose a POLA based on eye gaze information as a trigger and after that trigger to compare to other different types of information (facial, head, or body information) and only generating commands if one of the gestures is recognized within a specified waiting period.
Prior art Shamaie discloses the claimed limitation of the POLA based on eye gaze (Paragraph [0022] describes the user to make a gesture such as by holding a body part immobile for a period of time. Paragraph [0023] describes gestures using body parts includes an eye position (or eye). Thereby describing the body part held immobile for a period of time is the user’s eye.) and compare information (Figure 3 and paragraph [0004] describes comparing and matching or not matching/rejecting a gesture.) and generating commands (figure 1 reference accepted gesture wherein function 154 to “call bob” is output/generated).
Applicant is arguing a limited scope of interpretation of the claim language. Applicant is arguing that every gesture accepted/rejected detected gesture must be preceded by the POLA based on eye gaze. However, neither the rejection interpretation or claim language require such. The claim is written that a eye POLA is detected before the start of comparing. This does not mean that comparing is ONLY started after detection of eye POLA. Because of this, the rejection utilizes the interpretation that eye gaze, head info, body info may all comprise gestures at any time including when an eye gaze POLA is detected and thereafter head, FE, and body info gestures to be performed.
It is suggested to amend the claims to be limited in scope to that as argued including: “only after successful detection of the POLA” or “only after detection of the POLA” since “successful” does not limit the scope of interpretation regarding successful without defining what an unsuccessful detection is. An interview will be granted to discuss the amendment and/or any remarks. However, in view of the current state of the claims this rejection is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622